Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims recites “blocking member arranged to move and concomitantly occlude said aperture when the air pressure at said outlet is lower than the air pressure at said aperture” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “blocking member” coupled with functional language “move and concomitantly occlude said aperture when the air pressure at said outlet is lower than the air pressure at said aperture” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a blocking member (14) is a ball (See [0024] in the PG Pub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase of “for use in an air intake system” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “cyclone” and “cage”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “cyclone” is defined as “any of various centrifugal devices for separating materials (such as solid particles from gases)”.  See dictionary in Cyclone Definition & Meaning - Merriam-Webster.
The term “cage” is defined as “a framework serving as support”.  See dictionary in Cage Definition & Meaning - Merriam-Webster.
In this view, Examiner has interpreted the configuration of the cyclone can be any size and shape with an “arbitrary volume” and an “arbitrary enclosure” as the “cage”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20030000508; hereinafter Takahashi).
As regarding claim 1, Takahashi discloses the claimed invention for a precleaner for use in an air intake system, said precleaner comprising: a cyclone defining a volume, said cyclone comprising an inlet and an outlet, said inlet and said outlet arranged to generate a vortex within said volume when the air pressure at said outlet is lower than the air pressure at said inlet, said cyclone further comprising an aperture, and said precleaner further comprising a blocking member arranged to move and concomitantly occlude said aperture when the air pressure at said outlet is lower than the air pressure at said aperture (annotated fig. 6; [0033]-[0034]); wherein said blocking member is held proximate said aperture by a cage which surrounds said aperture; and said blocking member and said cage are located outside said volume of said cyclone (annotated fig. 6).

    PNG
    media_image1.png
    383
    634
    media_image1.png
    Greyscale

As regarding claim 2, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein, in use, said aperture is located below said inlet and said outlet (annotated fig. 6).
As regarding claim 3, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cyclone comprises a frustoconical portion (annotated fig. 6).
As regarding claim 4, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture is located on the frustum of said frustoconical portion (annotated fig. 6).
As regarding claim 5, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture is located on the longitudinal axis of said cyclone (annotated fig. 6).
As regarding claim 6, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said outlet is located on the longitudinal axis (annotated fig. 6) of said cyclone.
As regarding claim 7, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture and said outlet are located on opposite sides (annotated fig. 6) of said cyclone.
As regarding claim 8, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said blocking member is arranged to completely occlude said aperture (annotated fig. 6) when air pressure at said outlet is lower than the air pressure at said aperture.
As regarding claim 9, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein the obscuration of said aperture by said blocking member when air pressure at said outlet is lower than the air pressure at said aperture (annotated fig. 6) is airtight.
As regarding claim 12, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein, said blocking member is arranged to move and concomitantly occlude said aperture when the air pressure at said outlet is lower than the air pressure at said aperture under the influence of air passing through said aperture (annotated fig. 6).
As regarding claim 14, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cyclone comprises at least one of a frustoconical portion and a cylindrical portion (annotated fig. 6).
As regarding claim 15, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cylindrical portion extends from the widest part of said frustoconical portion (annotated fig. 6).
As regarding claim 16, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet are located on the cylindrical portion of the cyclone (annotated fig. 6).
As regarding claim 17, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet comprise tubes which extend into said volume of said cyclone (annotated fig. 6).
As regarding claim 18, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet are perpendicular to one another (annotated fig. 6).
As regarding claim 19, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein plane occupied by the aperture is perpendicular to the longitudinal axis of the cyclone (annotated fig. 6).
As regarding claim 20, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for an air intake system ([0038]) comprising the precleaner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20030000508; hereinafter Takahashi) as applied to claim 1 above, and further in view of Walraven (US 5725104).
As regarding claim 13, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention except for wherein said blocking member is a ball.  Walraven teaches wherein said blocking member is a ball (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said blocking member is a ball as taught by Walraven in order to enhance precleaner performance.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
Applicant’s remark argues that Takahashi fails to disclose or teach wherein said blocking member is held proximate said aperture by a cage which surrounds said aperture; and said blocking member and said cage are located outside said volume of said cyclone.
Examiner respectfully disagrees.
Annotated fig. 6 (above) and in view of claim interpretation above, Takahashi clearly discloses or teaches wherein said blocking member is held proximate said aperture by a “arbitrary” cage which surrounds said aperture; and said blocking member and said cage are located outside said “arbitrary” volume of said cyclone.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG H BUI/Primary Examiner, Art Unit 1773